Citation Nr: 0504909	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-18 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right upper extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left upper extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, 
Arkansas (RO).  

On the VA Form 9 dated in July 2003, the veteran indicated 
that his service-connected diabetic neuropathy of the lower 
extremities had increased in severity.  Additionally, the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability has again been 
raised.  These issues have not been developed for appellate 
review and are therefore referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetic neuropathy of 
the each upper extremity is manifested by decreased pinprick 
sensation in a glove distribution, and complaints of 
numbness, pain, discomfort, and decreased fine motor skills.  

2.  The service-connected diabetic neuropathy of the each 
upper extremity does not result in more than mild disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
diabetic neuropathy of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2004).  

2.  The criteria for an evaluation in excess of 10 percent for 
diabetic neuropathy of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection for 
diabetes mellitus in a letter dated January 2002.  Upon the 
grant of service connection, the veteran disagreed with the 
disability evaluations assigned for the service-connected 
diabetic neuropathy of each upper extremity.  However, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate this 
"downstream" issue.  VAOGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Thus, the duty to notify the appellant of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Quartuccio, 16 Vet. App. 
at 187.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims and obtained a VA medical 
examination of the veteran.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Disability Evaluations

Service connection for peripheral neuropathy of the right and 
left upper extremities secondary to the veteran's service-
connected diabetes mellitus was granted by rating action 
dated in December 2002, and a 10 percent disability 
evaluation for each upper extremity was assigned effective 
from August 22, 2002.  The veteran asserts that he warrants 
an initial disability evaluation in excess of the current 10 
percent evaluation for the neuropathy of each upper 
extremity.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of disability 
evaluations following an initial award of service connection 
for diabetic peripheral neuropathy of both upper extremities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.

Service connection is in effect for diabetes mellitus as a 
residual of herbicide exposure during active military service 
in Vietnam.  Diabetic neuropathy of both the right and left 
upper extremities is also service-connected as complications 
of his service-connected diabetes mellitus.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).  A 10 percent 
disability evaluation is assigned for each upper extremity.  
Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Id. 

In November 2002, a VA examination of the veteran was 
conducted.  He reported having some numbness and tingling in 
his hands.  The neurological examination revealed deep tendon 
reflexes being "trace to 1+" in the upper extremities.  The 
motor examination revealed that the veteran had good strength 
and fine motor movements of the hands.  Decreased pinprick 
sensation in a glove distribution of the hands was noted.  
The diagnostic impression was mild diabetic polyneuropathy of 
the upper extremities.  

In November 2003, the veteran presented sworn testimony at a 
hearing before the Board pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  The veteran testified that his service-
connected diabetic neuropathy of the upper extremities had 
increased in severity since his last VA examination.  He 
testified that he experienced numbness and swelling of his 
hands upon waking in the morning.  He also stated that he had 
weakness and decreased grip strength in his hands and that 
this caused him to drop things.  

In July 2004, the most recent VA examination of the veteran 
was conducted.  The veteran reported that his diabetic 
polyneuropathy had worsened since the last examination in 
2002.  Specifically, he reported that his hands felt swollen 
in the morning, but that it got better as the day progressed.  
The physical examination revealed deep tendon reflexes of the 
upper extremities were 1+.  Motor examination revealed 
"5+/5+ strength."  He had "fairly good strength of his 
hands" and was able to grip hard and open his hands and 
fingers completely.  Sensory examination revealed decreased 
pinprick sensation of the hands to just above the wrists.  
The examining physician's impression was "diabetic 
polyneuropathy, which on exam is little changed from last 
time.  . . .  The swelling difficulties in his hands in the 
morning, I would suspect, are more based on a musculoskeletal 
etiology."  

An April 2002 treatment note indicates that the veteran's 
diabetic neuropathy symptoms were controlled with medication.  
The only actual neurologic symptoms showing specific 
complaints and treatment in the record are related to his 
lower extremities and not his upper extremities.  

VA regulations provide guidance for rating neurologic 
disorders.  Peripheral neuritis, is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  "The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis."  38 C.F.R. § 4.123 (2004).

Peripheral neuralgia is characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  While, tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2004).

The service-connected diabetic neuropathy of the upper 
extremities is currently evaluated as 10 percent disabling 
for each extremity under Diagnostic Code 8515.  This 
evaluation contemplates mild incomplete paralysis of the 
median nerve.  Moderate incomplete paralysis of the median 
nerve warrants a 30 percent evaluation for the major 
extremity and a 20 percent evaluation for the minor 
extremity.  Severe incomplete paralysis of the median nerve 
warrants a 50 percent evaluation for the major extremity and 
a 40 percent evaluation for the minor extremity.  Complete 
paralysis of the median nerve warrants a 70 percent 
evaluation for the major extremity and a 60 percent 
evaluation for the minor extremity.  Complete paralysis of 
the median nerve is defined as 

the hand inclined to the ulnar side, the 
index and middle fingers more extended 
than normally, considerable atrophy of 
the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape 
hand); pronation incomplete and 
defective, absence of flexion of index 
finger and feeble flexion of middle 
finger, cannot make a fist, index and 
middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.

38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The preponderance of the evidence is against the veteran's 
claims for initial evaluations in excess of 10 percent for 
diabetic neuropathy of both the right and left upper 
extremities.  The medical evidence of record reveals that the 
veteran has diabetic polyneuropathy of each upper extremity.  
He has decreased pinprick sensation of the hands, but has 
good grip strength and reflexes of both hands.  The veteran 
has complaints of swelling of the hands in the mornings, but 
the examining physician did not relate these symptoms to the 
veteran's diabetic polyneuropathy.  The symptoms related to 
his service-connected diabetic polyneuropathy reflect no more 
than mild incomplete paralysis warranting no more than a 10 
percent evaluation for each upper extremity.  As such, an 
initial rating in excess of 10 percent for each upper 
extremity is not warranted.  

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for peripheral 
neuropathy of the upper extremities as of the date of receipt 
of the veteran's claim, i.e., August 22, 2002.  See 38 C.F.R. 
§ 3.400 (2004).  After review of the evidence, there is no 
medical evidence of record that would support a rating in 
excess of 10 percent for the disability at issue at any time 
subsequent to this date.  Id.; Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


An initial disability evaluation in excess of 10 percent for 
diabetic neuropathy of the right upper extremity is denied.  

An initial disability evaluation in excess of 10 percent for 
diabetic neuropathy of the left upper extremity is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


